In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                               ________________

                               NO. 09-21-00069-CV
                               ________________

                            BERTIS CUPIT, Appellant

                                          V.

  WELLPATH RECOVERY SOLUTIONS F/K/A CORRECT CARE, LLC
   D/B/A CCRS OF TEXAS, LLC AND MANAGEMENT & TRAINING
                   CORPORATION, Appellees1
________________________________________________________________________

                    On Appeal from the 435th District Court
                         Montgomery County, Texas
                       Trial Cause No. 19-01-00578-CV
________________________________________________________________________

                           MEMORANDUM OPINION

      Appellant Cupit, a civilly committed sexually violent predator (SVP), appeals

the trial court’s decision to grant Appellees’ motion for a traditional and no-evidence


      1
        We note that Appellant’s claims against other defendants in the underlying
lawsuit were disposed of by pleas to the jurisdiction and other dispositive motions.
We are afforded jurisdiction to address only those issues and parties properly raised
in the notice of appeal. Tex. R. Civ. P. 25.1(b); See Ortiz v. St. Teresa Nursing &
Rehab. Ctr., LLC, 579 S.W.3d 696, 702 (Tex. App. —–El Paso 2019 pet. denied).
                                          1
summary judgment regarding Cupit’s claim that he was wrongfully placed in a

residential treatment facility pursuant to the 2015 amendments to chapter 841 of the

Texas Health and Safety Code. Tex. Health & Safety Code Ann. § 841.001 et seq.

Finding no reversible error, we affirm the trial court’s judgment.

                                   I. Background

      In 2013, Cupit was determined to be a sexually violent predator. The trial

court’s judgment committed Cupit for outpatient treatment, and its contemporaneous

order of commitment required, among other things, that Cupit reside at a location

approved by the applicable state agency, which was then the Office of Violent Sex

Offender Management.2 Two years after Cupit’s original commitment, our

legislature amended chapter 841 of the Health and Safety Code to require that

committed SVPs be placed in a tiered treatment program, and the State filed a motion

to implement that change with respect to Cupit’s commitment. Tex. Health & Safety

Code Ann. § 841.0831(a). The trial court granted that motion, and issued an

amended commitment order; this amended order, like the original order, included a

provision permitting the Texas Civil Commitment Office (TCCO) to designate

Cupit’s residence. Because tiers one through four of the tiered program are offered

only at the commitment center in Littlefield, and because Cupit has not yet


      2
       See Act of May 21, 2015, 84th Leg., R.S., ch. 845, §§ 1-44, 2015 Tex. Sess.
Law Serv. 2700–2712 (current version at Tex. Health & Safety Code Ann. §§
841.001-.153)
                                       2
progressed to tier five, Cupit has been required to reside at that facility since the trial

court issued the amended order in 2015.

       Cupit has made prior unsuccessful attempts to challenge his placement at that

facility and to sue for damages.3 In the current case, he again seeks money damages

and a release from his residential treatment facility, claiming to have been the victim

of a breach of contract and the torts of false imprisonment and civil conspiracy. The

defendants in this case originally included not only Appellees, the current and former

companies contracted to run the commitment facility where Cupit now resides, but

various individuals, ranging from the executive director of the TCCO to the mayor

of the town where the commitment center is located. All of the defendants other than

Appellees were dismissed from the case pursuant to orders of nonsuit or pleas to the

jurisdiction; Appellees eventually sought a no-evidence and traditional motion for

summary judgment. Although Cupit responded to this motion and attached exhibits

to his response, the trial court sustained Appellees’ objections that the exhibits were

hearsay and were not properly authenticated, and granted Appellees’ motion.

       Cupit filed a timely appeal of the trial court’s summary judgment as to

Appellees; although his appeal is not a model of clarity, Cupit’s multiple appellate


      3
       Cupit v. Tex. Civil Commitment Office, No. 07-18-00228-CV, 2018 WL
6036645 (Tex. App.—Amarillo Nov. 16, 2018, no pet.) (mem. op.); Cupit v. Mgmt.
& Training Corp., No. 07-20-00286-CV, 2021 WL 1011907 (Tex. App.—Amarillo
March 16, 2021, no pet.) (mem. op.).

                                            3
complaints appear to fall into four categories: that the trial court erred in granting

Appellees’ motion for summary judgment; that Appellees were without authority to

confine him; that he received inadequate assistance of counsel during the

proceedings at the trial court level; and that the trial court failed to address his no-

evidence motion for summary judgment against Marsha McLane.

                                II. Standard of Review

      The outcome of this appeal will primarily hinge on our disposition of the trial

court’s action regarding the summary judgment.

       The trial court’s decision to sustain Appellees’ objections to Cupit’s summary

judgment response means that Cupit did not “produce[] summary judgment evidence

raising a genuine issue of material fact[,]” as required to defeat a no-evidence motion

for summary judgment. Tex. R. Civ. P. 166a(i). Because the summary judgment may

have been partially founded on this absence of competent evidence produced in

response to Appellees’ no-evidence summary judgment motion, we will review the

standards of review for both evidentiary rulings and summary judgments.

      We review a trial court’s decision to grant summary judgment de

novo. See Shell Oil Co. v. Writt, 464 S.W.3d 650, 654 (Tex. 2015) (citation omitted).

We view the evidence in the light most favorable to the nonmovant. Id. (citing City

of Keller v. Wilson, 168 S.W.3d 802, 824 (Tex. 2005)). In doing so, we indulge every

reasonable inference and resolve any doubts against the motion. See City of Keller,

                                           4
168 S.W.3d at 824. “Undisputed evidence may be conclusive of the absence of a

material fact issue, but only if reasonable people could not differ in their conclusions

as to that evidence.” Buck v. Palmer, 381 S.W.3d 525, 527 (Tex. 2012) (citation

omitted).

      After adequate time for discovery, a party may move for summary

judgment on the ground that there is no evidence of one or more essential elements

of a claim on which the adverse party has the burden of proof. Tex. R. Civ. P.

166a(i). The motion must specify which elements have no evidence. See id. “The

court must grant the motion unless the respondent produces summary

judgment evidence raising a genuine issue of material fact.” Id. When the

responding party does offer evidence, that evidence must be in legally admissible

form. See Sewell v. City of Odessa, No. 11-19-00121-CV, 2021 WL 1706913, at *4

(Tex. App.—Eastland April 30, 2021, no pet) (mem. op.).

      When a no-evidence motion has been granted, it “is essentially a pretrial

directed verdict, and we apply the same legal sufficiency standard in reviewing a no-

evidence summary judgment as we apply in reviewing a directed verdict.” King

Ranch, Inc. v. Chapman, 118 S.W.3d 742, 750-51 (Tex. 2003) (citations omitted).

A no evidence point will be sustained when (a) there is a complete absence of

evidence of a vital fact, (b) the court is barred by rules of law or of evidence from

giving weight to the only evidence offered to prove a vital fact, (c) the evidence

                                           5
offered to prove a vital fact is no more than a mere scintilla, or (d) the evidence

conclusively establishes the opposite of the vital fact. Merrell Dow Pharms., Inc. v.

Havner, 953 S.W.2d 706, 711 (Tex. 1997) (citation omitted).

      A party moving for traditional summary judgment has the burden of

establishing there is no genuine issue of material fact as to at least one requisite

element of the asserted cause of action and that it is entitled to judgment as a matter

of law. See Tex. R. Civ. P. 166a(c); Lightning Oil Co. v. Anadarko E&P Onshore,

LLC, 520 S.W.3d 39, 45 (Tex. 2017) (citations omitted). When the trial court fails

to specify the grounds on which it granted summary judgment, we must affirm if any

of the summary judgment grounds are meritorious. FM Props. Operating Co. v. City

of Austin, 22 S.W.3d 868, 872-73 (Tex. 2000) (citation omitted). If a defendant files

a combined traditional and no-evidence summary judgment motion, we first review

the judgment under the no-evidence standards of Rule 166a(i). See Ford Motor Co.

v. Ridgway, 135 S.W.3d 598, 600-01 (Tex. 2004); Werth v. Johnson, 294 S.W.3d

908, 909 (Tex. App.—Beaumont 2009, no pet.). Accordingly, we limit our

discussion of the summary judgment grounds to those necessary for the resolution

of this appeal. See FM Props., 22 S.W.3d 872-73; Tex. R. App. P. 47.1.

      We review the trial court’s evidentiary ruling regarding Cupit’s summary

judgment response under an abuse of discretion standard, meaning that in order to

secure a reversal on the basis of the trial court’s decision, Cupit was required to show

                                           6
that the trial court acted without regard to guiding rules or principles. See Schindler

Elevator Corp. v. Ceasar, No. 09-19-00419-CV, 2021 WL 5570136, at *15 (Tex.

App.—Beaumont Nov. 30, 2021, no pet.) (mem. op.). Cupit also would be required

to show that an allegedly erroneous evidentiary ruling probably resulted in the

rendition of an improper judgment. Id.; Tex. R. App. P. 44.1(a)(1).

                                     III. Analysis

A. The Summary Judgment

      As noted above, Appellees filed a no-evidence motion for summary judgment

addressing Cupit’s claims against them, and Cupit responded to that motion. The

following documents were attached to Cupit’s response:

      •   The trial court’s final judgment, signed January 15, 2013;
      •   The trial court’s order of commitment, signed January 15, 2013;
      •   The amended order of commitment, signed September 1, 2015;
      •   Excerpts from the TCCC handbook, and its behavioral requirements; and
      •   The TCCO’s notice of the 2015 legislative changes.

      None of these documents was authenticated or otherwise in admissible form,

as required by Rule 166a(f). See Heirs of Del Real v. Eason, 374 S.W.3d 483, 487-

88 (Tex. App.—Eastland 2012, no pet.) (noting that unauthenticated documents do

not constitute competent summary judgment evidence); Tex. R. Civ. P. 166a(f).

Because Rule 166a(i) states that the trial “court must grant the motion unless the

respondent produces summary judgment evidence raising a genuine issue of material

fact[,]” and because Cupit produced no competent summary judgment evidence in

                                          7
response to Appellees’ motion, the trial court had no choice but to grant Appellees’

no-evidence motion. Tex. R. Civ. P. 166a(i) (emphasis added); Eason, 374 S.W.3d

at 487-88.

      Even if Cupit’s exhibits were properly before the trial court, this

documentation would not support his claims against Appellees. Evidence of Cupit’s

SVP status and consequent civil commitment have no demonstratable bearing on his

allegations of Appellees’ wrongdoing, because, as more thoroughly illustrated

below, Appellees’ actions were legal pursuant to the Texas Health and Safety Code.

      Our determination that the trial court properly granted Appellees’ no-evidence

motion for summary judgment renders it unnecessary for us to also consider

Appellees’ traditional motion. Tex. R. App. P. 47.1.

B. Appellees’ Authority to Confine Appellant

      Cupit’s various arguments that Appellees lacked the legal authority to confine

him at the Civil Commitment Center are without merit. The authority to do so arises

from the 2015 amendments to the Health and Safety Code, and from the trial court’s

amended order of civil commitment mandated by those statutory amendments.

Specifically, the Health and Safety Code, as amended, requires the TCCO to operate

a facility to house committed persons such as Cupit, or to contract with vendors such

as Appellees for this purpose. See In re Williams, No. 09-16-00087-CV, 2016 WL

4249175 (Tex. App.—Beaumont August 11, 2016, no pet.) (mem. op.); Texas

                                         8
Health & Safety Code Ann. § 841.0832(a). The Health and Safety Code further

requires the TCCO to determine the conditions of supervision and treatment of such

committed persons, and to develop a tiered program for that supervision and

treatment. Id. at § 841.0831(a); Texas Health & Safety Code Ann. §§ 841.083-

841.0832(a). In order to implement the tiered program, the Health and Safety Code

also directs the trial court to enter an order requiring the committed person to “reside

where instructed by the office[.]” Texas Health & Safety Code Ann. § 841.082(a)(1).

Taken together, the provisions of chapter 841 legally empowered Appellees, by

virtue of their contract with the TCCO, to house Cupit in the manner legislatively

and administratively determined. See Sommers for Ala. & Dunlavy, Ltd. v.

Sandcastle Homes, Inc., 521 S.W.3d 749, 754 (Tex. 2017) (stating that a statute

should be analyzed as a “cohesive, contextual whole[.]”). In short, Appellees’

actions were legally sanctioned, and therefore cannot subject Appellees to liability.

      Even if we were to direct that the original 2013 order of commitment be

reinstated, such hypothetical action would not alter Cupit’s living situation, because

that 2013 commitment order required Cupit to live “in supervised housing at a Texas

residential facility under contract with the “Office” or at another location or facility

approved by the Office[.]” Under the express terms of the 2013 order, Cupit could

have been required to live at the TCCO, just as he is at this time.

      This point is overruled.

                                           9
C. The Assistance of Counsel Claim

      Because neither the Texas Constitution nor the United States Constitution

guarantees a right to counsel in a civil suit, we overrule this point. See Stokes v.

Puckett, 972 S.W.2d 921, 927 (Tex. App.—Beaumont 1998, pet. denied).

Accordingly, we also deny Cupit’s motion for appointment of counsel.

D. The Claim Against Marsha McLane

      Cupit alleges that the trial court committed reversible error by failing to

address his no-evidence motion for summary judgment as to this defendant.

Although that motion is included in the appendix to Cupit’s appellate brief, it is not

included in the clerk’s record. For that reason, we cannot consider this motion on

appeal. See Florence v. Davenport, No. 02-16-00109-CV, 2016 WL 7010930, at *2

(Tex. App.—Fort Worth Dec. 1, 2016, pet. denied) (mem. op.).

      Even if we were permitted to consider documentation outside the appellate

record, we would not disturb the trial court’s action or inaction regarding this

motion, because the trial court could not have granted a no-evidence summary

judgment motion as to McLane under the standard set forth in the applicable rule.

Rule 166a(i) of the Texas Rules of Civil Procedure, which governs no-evidence

motions for summary judgment states, in pertinent part, that a party “may move for

summary judgment on the ground that there is no evidence of one or more essential

elements of a claim or defense on which an adverse party would have the burden of

                                         10
proof at trial.” Tex. R. Civ. P. 166a(i) (emphasis added). Because Cupit, and not

McLane, would have had the burden of proof at trial, if the case had progressed to

that stage, a no-evidence summary judgment was inappropriate as to Cupit’s claims

against her. Therefore, the trial court’s disposition of this motion at most constituted

harmless error and cannot form the basis of a reversal of the lower court’s decision.

Tex. R. App. P. 44.1(a)(1).

      Cupit’s breach of contract claim against McLane must also fail pursuant to

the rationale of In re Commitment of May. 500 S.W.3d 515, 524-26 (Tex. App.—

Beaumont 2016, pet. denied). In May, we considered and rejected this same

argument, determining that the 2015 legislative amendments to the Health and

Safety Code required the actions that Cupit now challenges.

      Accordingly, we overrule this point, also.

                                    IV. Conclusion

      As Cupit has demonstrated no reversible error on the part of the trial court, its

judgment in cause No. 19-01-00578-CV is

      AFFIRMED.
                                               ________________________________
                                                     CHARLES KREGER
                                                          Justice


Submitted on July 5, 2022
Opinion Delivered August 18, 2022

Before Golemon, C.J., Kreger and Horton, JJ.

                                          11